ACCEPTED
                                                                                      04-17-00467-CV
                                                                           FOURTH COURT OF APPEALS
                                                                                SAN ANTONIO, TEXAS
                                                                                    9/27/2017 9:17 PM




                               No. 04-17-467-CV

                   IN THE FOURTH COURT OF APPEALS       FILED IN
                                                  4th COURT OF APPEALS
                         SAN ANTONIO, TEXAS        SAN ANTONIO, TEXAS
                                                              09/27/2017 9:17:33 PM
ERASMO CANTU AND EUGENIA CANTU, AppellantS                       KEITH E. HOTTLE
                                                                       CLERK

vs.

FALCON INTERNATIONAL BANK, Appellee

      Appeal from Cause No. 11-08-26743-MCVAJA in the 365th Judicial District
Court, Maverick County, Texas, the Hon. Amado J. Abascal presiding


          MOTION FOR EXTENSION OF TIME TO FILE BRIEF

      Erasmo Cantu and Eugenia Cantu, Appellants, respectfully file this Motion

for Extension of Time to File Brief. Appellants would show this Honorable Court

as follows:



                                        I.

      This appeal arises from a summary judgment proceeding with the final

judgment signed May 22, 2017, in Erasmo Cantu and Eugenia Cantu vs. Falcon

International Bank, Cause No 11-08-26743-MCVAJA, in the 365th Judicial

District Court, Maverick County, Texas, the Hon. Amado Abascal, III, presiding.

Appellant timely filed a notice of appeal on May 26, 2017. The reporter’s record


                                        1
was filed August 28, 2017, making Appellant’s brief due on September 27, 2017.

      This is Appellants first request for an extension of time to file their brief.

Appellants request an extension of time of 30 days to file their brief, making it due

October 27, 2017.



                                          II.

      Appellants base this request on several factors. The record in this case is

voluminous with 6 volumes of clerk’s records plus a second supplemental clerk’s

record having been requested to bring forward matters originally designated by

Appellants for inclusion in the record but not found in the district’s clerk’s office

until long after the original clerk’s record was filed. Counsel was required to

travel to Maverick County in the middle of September to inquire about and assist

the search for the missing documents. Counsel will require the filing of the second

supplemental clerk’s record, for which he will file the necessary motion for leave

upon its preparation, in order to be able to complete his brief with correct record

references.

      Appellants’ counsel resides and offices in Corpus Christi, Texas, which was

threatened by hurricane Harvey the last week of August. Counsel evacuated with

his son to Austin, where he aided his parents in preparing for potential flooding,

                                           2
and did not return to Corpus Christi until August 29, 2017. His property suffered

extensive damage requiring longer than anticipated clean-up upon return.

      Appellant also bases this request on the work schedule of counsel.

      Counsel was negotiating an agreed dismissal and preparing necessary

paperwork to secure dismissal of Estate of Rafael Franco, Deceased, Cause No.

13-15-376-CV in the Thirteenth Court of Appeals, motion to dismiss filed

September 11, 2017.

      Counsel was completing the brief in Lars Erik Itzo v. State, Cause No. 04-

17-036-CR, filing the same in this Honorable Court on September 8, 2017.

      Counsel is working on reply brief in Luke Gonzalez v. State, Cause No. 13-

15-532-CR in the Thirteenth Court of Appeals, originally due September 15, 2017.

      Counsel was preparing for trial in State v. Victoria Villasano, Cause No.

16MC-03886, in the County Court at Law #1, Nueces County, trial date settting of

September 25, 2017, and securing non-prosecution of related felony in Cause No.

16FC-1597-C in the 94th Judicial District Court, Nueces County, Texas.

      Counsel was required to attend a client’s CPS adversary hearings on

September 5, 2017, and September 14, 2017.

      Counsel was preparing for trial in State of Texas vs. Dre Jacobo, Cause No.

17FC-3121-A and preparing a defense in a motion to revoke probation proceeding

                                        3
in 16-CR-1295-D, heard on September 14, 2017.

      Counsel is a solo practitioner who has been representing dozens of other

defendants in misdemeanor and felony cases in Nueces County by appointment

during this time frame, and while no single one of these other cases has required

significant time in court, they have consumed significant time as a group in

investigation of potential defenses and preparation of pre-trial motions.



                                      Prayer

      Appellants respectfully request this Honorable Court to grant this motion to

extend the deadline for filing their brief by 30 days, making the brief due October

27, 2017.

                                             Respectfully submitted,

                                              /s/ Donald B. Edwards
                                             Donald B. Edwards
                                             State Bar No. 06469050
                                             Law Office of Donald B. Edwards
                                             P.O. Box 3302
                                             Corpus Christi, TX 78463-3302
                                             (361) 774-0962
                                             (361) 271-1412 (fax)
                                             Attorney for Appellant




                                         4
                     Certificate of Conference and Service

      I, Donald B. Edwards, certify that I spoke with Mr. Byron Keeling on
September 27, 2017, concerning the substance of this motion and that he stated no
objection to the request. I further certify that a copy of this motion is being
delivered on September 27, 2017, via the state electronic filing system to Mr.
Byron Keeling through the state’s electronic filing service at his email address of
bck@Keelingdownes.com .

                                             /s/ Donald B. Edwards
                                             Donald B. Edwards




                                         5